EXHIBIT 1 Joint Filing Agreement, dated October 16, 2012 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows that such information is inaccurate. Dated: October 16, 2012 Emancipation Capital, LP By: Emancipation Capital LLC, its general partner By: /s/ Charles Frumberg Name: Charles Frumberg Title: Managing Member Emancipation Capital LLC By: /s/ Charles Frumberg Name: Charles Frumberg Title: Managing Member Emancipation Capital Master, Ltd. By: /s/ Charles Frumberg Name: Charles Frumberg Title: Director Emancipation Capital SPV II LLC By: Emancipation Capital LLC, its managing member By: /s/ Charles Frumberg Name: Charles Frumberg Title: Managing Member /s/ Charles Frumberg Charles Frumberg
